Supplement dated March 14, 2011 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Prospectus for Principal Funds, Inc. dated March 1, 2011 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Replace the Underlying Fund Risk for the funds listed below: P RINCIPAL L IFE T IME S TRATEGIC I NCOME F UND (page 111) P RINCIPAL L IFE T IME 2010 F UND (page 116) P RINCIPAL L IFE T IME 2015 F UND (page 121) P RINCIPAL L IFE T IME 2020 F UND (page 126) P RINCIPAL L IFE T IME 2025 F UND (page 131) P RINCIPAL L IFE T IME 2030 F UND (page 136) P RINCIPAL L IFE T IME 2035 F UND (page 141) P RINCIPAL L IFE T IME 2040 F UND (page 146) P RINCIPAL L IFE T IME 2045 F UND (page 151) P RINCIPAL L IFE T IME 2050 F UND (page 156) P RINCIPAL L IFE T IME 2055 F UND (page 161) S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO (page 166) S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO (page 171) S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO (page 176) S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO (page 181) S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO (page 186) with the following: Underlying Fund Risk. An underlying fund of a fund-of-funds may experience relatively large redemptions or investments as the fund-of-funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance.
